Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This action is in response to the applicant’s filing on June 07, 2021. Claims 1-20 are pending. 

Response to Amendment
In response to applicant's amendments, claims and drawings objection are hereby withdrawn. 

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 102(a)(1) and/or 102(a)(2) rejections of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 8, 12, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. US2017/0091350 (“Bauer”) in view of Weiland et al. USPN: 8,892,356 (“Weiland”).

Regarding claim(s) 1, 8, 15. Bauer discloses a method, comprising: 
parsing, by a device, a query to determine a first road identified by the query and a second road identified by the query (fig. 4, illustrates  road 41a or 51c); 
identifying, by the device, a first plurality of road segments associated with the first road and a second plurality of road segments associated with the second road (fig. 4, illustrates road 43a or 52a); 
determining, by the device, a plurality of road segment pairs, wherein each road segment pair, of the plurality of road segment pairs, includes: 
a first road segment of the first plurality of road segments (fig. 4, road 41a or 51c with multiple road segments ), and 
a second road segment of the second plurality of road segments (fig. 4, 43a or 52a with multiple road segments); for each road segment pair, of the plurality of road segment pairs: 
identifying, by the device, a first plurality of geographic points along the first road segment; 
identifying, by the device, a second plurality of geographic points along the road segment; 
determining, by the device, whether a common geographic point is included in both the first plurality of geographic points and the second plurality of geographic points (fig. 1, e.g. intersection, points between 2 road segments, para. 47, para. 66, para. 70); and 
selecting, by the device and based on determining that the common geographic point is included in both the first plurality of geographic points and the second plurality of geographic points, the common geographic point as a candidate intersection point of the first road and the second road; 
determining, by the device, an intersection of the first road and the second road based on a plurality of candidate intersection points associated with the plurality of road segment pairs; and 
providing, by the device and to a client device, information identifying the intersection of the first road and the second road (para. 44, e.g. the term "road segment" should be expansively construed to cover a section of road bounded between two segment end points. As used herein, the term "segment end point" should be expansively construed to cover a section of a roadway that is either: monitored by a traffic sensor capable of providing vehicle identification (e.g. LPR camera), an intersection, or a road end point). 
Bauer does not explicitly disclose based on a confidence score assigned to an intersection type, of a plurality of intersection types, associated with the intersection of the first road and the second road, wherein each intersection type, of the plurality of intersection types, is assigned a respective confidence score.
Weiland teaches another road network database specifically the road database is used for purposes of representation of traffic signals at intersections located in a geographic area and the representation of the maneuver geometries wherein the first maneuver entry or the second maneuver entry is associated with a confidence value indicative of a probability that a vehicle follows a specified path through the intersection (fig. 7-fig. 9, FIG. 9 shows the intersection depicted in FIG. 1 with exemplary valid vehicle paths for a transversal of the intersection from one lane to another, illustrating that the transversal has a low confidence rating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Bauer by incorporating the applied teaching Weiland to improve the process of route searching and route guidance when traveling through an intersection in navigational system.

Regarding claim(s) 5, 6, 12, 13, 19. Bauer does not explicitly teaches aggregating the plurality of candidate intersection points; assigning a confidence score to the aggregation of the plurality of candidate intersection points; and determining the intersection of the first road and the second road based on the confidence score. 
Weiland further teaches assigning a confidence score to the aggregation of the plurality of candidate intersection points; and determining the intersection of the first road and the second road based on the confidence score (fig. 7-fig. 9 and FIG. 3, the navigation data 80 include data that represent road segments 84 and data that represent nodes 86. Each discrete segment of each road is represented by a separate road segment data record. A road segment is a portion of a road between adjacent intersections or between a dead end and an adjacent intersection. A road segment may also be defined that ends at a point along a road between adjacent intersections. The navigation data 80 in the road database 60 may also include data records that represent aggregations of individual road segments.)
.

Allowable Subject Matter
Claims 2-4, 9-11, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7, 14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669